DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 2/28/2022. As directed by the amendment: claims 25, 26, 29 and 49 have been amended; claims 1-24, 28, 37, 39-44 and 51-52 have been cancelled and new claims 53-57 have been added.  Thus, claims 25-27, 29-36, 38, 45-50 and 53-57 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Miller on 7/19/2022.

The application has been amended as follows: 
In claim 25:
	Line 13, p. 2, “being held;” has been replaced with -being placed on the chest;-
	Line 15, p. 2, “processing circuit” has been replaced with -a processing circuit-
	Line 3, p. 3, “a prompt for a rescuer change in performing CPR.” has been replaced with -a prompt to switch the rescuer with another rescuer performing CPR.-
In claim 32, “an acceptable range based on one or more target” has been replaced with -the acceptable range based on the one or more target-

In claim 36, “a rescuer’s hand” has been replaced with -the rescuer’s hand-

In claim 49, “the prompt for the rescuer change in performing CPR.” has been replaced with -the prompt to switch the rescuer with the other rescuer performing CPR.-

In claim 53, “of rescuer fatigue.” has been replaced with -of the rescuer’s fatigue.-

In claim 54, “of rescuer fatigue” has been replaced with -of the rescuer’s fatigue-

In claim 56, “the prompt for the rescuer change in performing CPR” has been replaced with -the prompt to switch the rescuer with the other rescuer performing CPR-

In claim 57, “the prompt for the rescuer changer” has been replaced with -the prompt to switch the rescuer with the other rescuer performing CPR-
Reasons for Allowance
Claims 25-27, 29-36, 38, 45-50 and 53-57 are allowed in light of Applicant’s amendment and remarks (pages 8-9) filed on 2/28/2022, 
The following is an examiner’s statement of reasons for allowance: with respect to the independent claim 25, the prior art of combined references of record fails to teach a system for managing cardiopulmonary resuscitation (CPR) treatment to a person in need of emergency assistance, the system comprising all the claimed features as essentially recited in claim 25;  and specifically further including a haptic vibrator positioned within the housing and configured to generate a pattern of haptic feedback for the rescuer while the chest compression assembly is being held; and processing circuitry operatively coupled with the sensor interface and in communication with the haptic vibrator, the processing circuitry configured to: receive input from the one or more sensors, generate an indication of quality of the CPR being provided to the person in need of emergency assistance based the input from the one or more sensors, determine whether the indication of quality of the CPR falls within an acceptable range based on one or more target CPR parameters, and provide the indication to the haptic vibrator to, generate the pattern of haptic feedback for the rescuer with the haptic vibrator when the indication of quality of the CPR falls outside of the acceptable range as a prompt to switch the rescuer with another rescuer performing CPR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785